Citation Nr: 0716873	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-25 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent from August 16, 2001, through March 29, 2006, and in 
excess of 40 percent from March 29, 2006, for diabetes 
mellitus.

2.  Entitlement to an initial compensable evaluation for 
pilonidal cyst excision residuals.

3.  Entitlement to an effective date earlier than August 16, 
2002, for service connection for pilonidal cyst excision 
residuals.

4.  Entitlement to service connection for chloracne.

5.  Entitlement to service connection for hepatitis B.




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was subsequently transferred to the 
jurisdiction of the Manila RO.  

The issue of entitlement to an initial compensable evaluation 
for pilonidal cyst excision residuals is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notice when further action is required on the 
part of the appellant.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is manifested by need for 
the use of insulin, a restricted diet, limitation of 
activities, and by complaints of hypoglycemic reactions and 
ketoacidosis episodes which have not required 
hospitalization.

2.  The veteran filed his claim for service connection for 
the residuals of a pilonidal cyst excision on August 16, 
2002.

3.  The veteran does not have chloracne related to his period 
of service.

4.  The veteran does not have chronic residuals as a result 
of hepatitis B which can be related to his period of service.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
from August 16, 2001, through March 29, 2006, and in excess 
of 40 percent from March 29, 2006, for diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, Diagnostic Code (DC) 7913 (2006).

2.  Under governing law, the correct effective date of the 
award of service connection for pilonidal cyst excision 
residuals is August 16, 2002.  38 U.S.C.A. §§ 5103(a), 5013A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.158, 3.159, 
3.400, 3.400(b)(2)(i) (2006).

3.  Chloracne was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.307, 3.309(e) (2006).

4.  Chronic hepatitis B residuals were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303(b) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In November 2002 and January 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the November 2002 and 
January 2006 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a June 2004 and a January 2006 SOCs and January 
and November 2006 SSOCs provided him with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot; however, the 
Board notes that the veteran was sent a letter in March 2007 
which informed him of the provisions of Dingess.

II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Pursuant to 38 C.F.R. Part 4, DC 7913 (2006), a 20 percent 
evaluation for diabetes mellitus is warranted when it 
requires insulin and a restricted diet, or; oral hypoglycemic 
agent and a restricted diet.  A 40 percent evaluation 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation requires insulin, 
restricted diet and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

B.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

The law also contains presumptions regarding disabilities 
claimed as due to Agent Orange.  The governing law provides 
that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (which 
means transient neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to a herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed, within 
the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  In addition, the U.S. Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection for a non-
presumptive disease, with proof of actual direct causation by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

C.  Earlier effective date

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  For claims of direct service connection, the 
effective date is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Increased evaluation for diabetes mellitus

The relevant evidence of record includes VA treatment records 
developed between 2001 and 2003.  These show that in May 2002 
the veteran was taking glipizide for the treatment of his 
diabetes.  On May 23, 2002, he indicated that his blood sugar 
levels had been better (although it had not been checked in 
several months) on a restricted diet; the examiner commented 
that the control of his condition was uncertain.  On January 
24, 2003, his fasting blood sugar level was noted to be 
elevated; he was noted to have gone off his restricted diet.  

The veteran was examined by VA in July 2004.  He was noted to 
have a nine-year history of diabetes.  He denied any urinary 
symptoms.  He was re-examined by VA in August 2005.  He 
stated that he had experienced episodes of hypoglycemia and 
ketoacidosis, although none of these episodes had required 
hospitalization.  He said that he had lost 20 pounds over the 
previous year.  He had been told to restrict his diet and had 
been told to restrict his activities.  He had no symptoms of 
nephropathy and no gastrointestinal symptoms.  The examiner 
noted that his diabetes limited him to sedentary and light 
manual labor.  A VA treatment record from October 2006 noted 
that he was taking humulin for the control of his diabetes.

After a careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 20 from 
August 16, 2001, through March 29, 2006, and in excess of 40 
percent from March 29, 2006, for the service-connected 
diabetes mellitus has not been established.  An evaluation of 
20 percent from August 16, 2001, through March 29, 2006, is 
warranted by the evidence of record, which indicates that the 
veteran was taking an oral hypoglycemic agent (glipizide) and 
was on a restricted diet.  It was only on March 29, 2006, 
that it could be ascertained that the veteran required the 
regular use of insulin, as well as the restriction of 
activities, thus warranting the assignment of a 40 percent 
evaluation from March 29, 2006.  However, there is no 
objective indication that the veteran has had episodes of 
ketoacidosis or hypoglycemic reactions requiring one to two 
hospitalizations per year, or twice monthly visits to a 
diabetic care provider, plus complications that would not 
have been compensable if separately evaluated, as is required 
to justify a 60 percent evaluation.

The veteran is service-connected for peripheral neuropathy of 
the upper and lower extremities; however, these disorders are 
all assigned a compensable evaluation.  Also, while the 
veteran has claimed that he has suffered from episodes of 
ketoacidosis and hypoglycemic reactions, there is no 
suggestion in the record that these have required any period 
of hospital treatment.  As a consequence, entitlement to a 60 
percent evaluation has not been demonstrated.  

Thus, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent 
from August 16, 2002, through March 29, 2006, and in excess 
of 40 percent from March 29, 2006, for the service-connected 
diabetes mellitus.

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

While the evidence herein indicates that the veteran's 
diabetes has limited him to sedentary or light manual labor, 
there is no suggestion that there has been marked 
interference with employment.  Nor is any indication that 
this disorder has required frequent periods of 
hospitalization.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.

B.  Effective date earlier than August 16, 2002, for service 
connection
for pilonidal cyst excision residuals

In the instant case, the veteran filed a claim for service 
connection for the residuals of a pilonidal cyst excision in 
June 1995.  On June 13, 1995, the RO sent him a letter 
requesting any evidence which would demonstrate that he had a 
pilonidal cyst which had been incurred in or aggravated by 
his period of service.  He did not respond to that letter.  
On August 16, 2002, the veteran submitted another claim for 
service connection, which was subsequently awarded effective 
from that date.  

A claim is considered abandoned when a claimant does not 
supply information requested by VA within one year of the 
request.  38 C.F.R. § 3.158.  Where there is an abandoned 
claim, the veteran must file a new claim, and the effective 
date will not be earlier than the date of receipt of the new 
claim.  38 C.F.R. § 3.158.

In this case, the veteran had filed a claim for service 
connection for the pilonidal cyst excision residuals in 1995, 
but failed to respond within one year from the VA letter of 
June 1995 which requested information in support of his 
claim.  Therefore, this claim is deemed to have been 
abandoned, and he was thus required to file a new claim for 
service connection, which he did on August 16, 2002.  This 
date must be the effective date of the claim for service 
connection for the pilonidal cyst excision residuals.  By 
law, therefore, the effective date of service connection 
cannot be earlier than August 16, 2002.  See 38 C.F.R. 
§ 3.158.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an effective date earlier then August 
16, 2002, for the award of service connection for the 
pilonidal cyst excision residuals.

C.  Service connection claims

1.  Chloracne

The evidence of record shows that the veteran served in 
Vietnam; thus exposure to herbicide agents can be presumed, 
under 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii), 
and the question in this case concerns whether the veteran 
has been diagnosed with chloracne.

The relevant evidence of record includes the veteran's 
service medical records (SMRs).  His May 1965 entrance 
examination was completely within normal limits.  On 
September 22, 1967, he was seen for facial, chest, and back 
acne.  This condition was manifested by red nodules.  The 
diagnosis was acne.  On November 22, 1967, he had severe acne 
on the face and chest, which had been unresponsive to 
treatment.  The diagnosis was acne vulgaris, grade IV, worse 
on the chest.  The February 1968 separation, while noting his 
reference to acne, found that his skin was normal.

VA outpatient treatment records noted his complaints of a 
rash on his penis in January 2003.  The diagnosis was 
balanitis with a question of Candida.  

VA examined the veteran in August 2005.  He stated that he 
had pimples and growths on his scalp and the nape of his 
neck.  Nontender, slightly movable nodules were present.  
There was no evidence of urticaria; significantly, there was 
no evidence of acne or chloracne.  

After a careful review of the evidence of record, the Board 
finds that service connection for chloracne has not been 
established.  While the veteran may be presumed to have been 
exposed to herbicides during his period of service in 
Vietnam, there is no indication that chloracne has ever been 
diagnosed.  Therefore, there is no chloracne present for 
which service connection can be awarded.

2.  Hepatitis B

The veteran's SMRs show that he was treated for hepatitis in 
January 1968.  He had been admitted with complaints of 
nausea, vomiting, anorexia, jaundice, and dark urine.  The 
February 1968 separation examination noted his history of 
hepatitis; the objective examination, however, was within 
normal limits.

The VA treatment records developed from 2001 to 2003, and the 
August 2005 VA examination report referred to no hepatitis B 
residuals.

Upon careful review of the evidence of record, it is found 
that service connection for hepatitis B has not been 
established.  While the veteran was treated for hepatitis B, 
there is no indication that he currently suffers from any 
chronic residual disability as a result of that condition.  
This finding is supported by the silence of the post-service 
treatment records; there is absolutely no reference to any 
chronic residuals of hepatitis B.  As a consequence, the 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis B.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
from August 16, 2001 through March 29, 2006 and in excess of 
40 percent from March 29, 2006 for diabetes mellitus is 
denied.

Entitlement to an effective date earlier than August 16, 2002 
for service connection for pilonidal cyst excision residuals 
is denied.

Entitlement to service connection for chloracne is denied.

Entitlement to service connection for hepatitis B is denied.


REMAND

The veteran has claimed that his pilonidal cyst excision 
residuals are more disabling than the current disability 
evaluation would suggest.  Therefore, he believes that an 
increased evaluation should be granted.  

The veteran was afforded a VA skin examination in August 
2005; however, this examination did not examine the pilonidal 
cyst excision scar.  Therefore, it is not clear from the 
evidence of record whether the veteran is entitled to a 
compensable evaluation for his residual scar.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an examination of 
the skin in order to fully assess the 
current nature and degree of severity of 
the pilonidal cyst excision scar.  The 
examiner should review the claims folder, 
to include the service medical records, in 
conjunction with the examination, and must 
indicate in the examination report that 
the claims folder was so reviewed.  

a.  The examination should indicate 
whether the scar is superficial and is 
poorly nourished with repeated 
ulcerations or is tender and painful on 
objective demonstration.  

b.  It should also be indicated whether 
the veteran's scar is superficial and 
unstable or painful.  An unstable scar 
is one where, for any reason, there is 
frequent loss of the covering skin over 
the scar.  A superficial scar is one 
not associated with underlying soft 
tissue damage.  

c.  All indicated special studies 
deemed necessary should be conducted.  
A complete rationale for any opinions 
expressed must be provided.

2.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claim for an initial compensable 
evaluation for the service-connected 
pilonidal cyst excision residuals.  If the 
decision remains adverse to the veteran, 
he must be provided with an SSOC and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


